                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8        THOMAS DAVIDSON, ET AL.,                          Case No.16-cv-04942-LHK (VKD)
                                                           Plaintiffs,
                                   9
                                                                                              ORDER RE JOINT DISCOVERY
                                                     v.                                       DISPUTE LETTER RE SCOPE OF
                                  10
                                                                                              DISCOVERY
                                  11        APPLE, INC.,
                                                                                              Re: Dkt. No. 272
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiffs move to compel defendant Apple, Inc. (“Apple”) to supplement its document

                                  14   production and an interrogatory response. Dkt. No. 272. Apple objects that plaintiffs’ discovery

                                  15   requests are too broad and that they seek documents and information that are not relevant to any

                                  16   claim or defense. Apple also objects that it would be extremely burdensome at this late stage of

                                  17   the case to collect and produce the discovery plaintiffs demand, and that plaintiffs unduly delayed

                                  18   in moving to compel. Id.

                                  19            The Court held a hearing on this dispute on November 20, 2018. Having considered the

                                  20   submissions of the parties, and the oral argument at the hearing, the Court grants in part and denies

                                  21   in part plaintiffs’ motion to compel.

                                  22   I.       BACKGROUND
                                  23            A.        Plaintiffs’ Claims Against Apple
                                  24            In this putative class action, plaintiffs allege that the Apple iPhone 6 and iPhone 6 Plus

                                  25   “suffer from a material manufacturing defect that causes the touchscreen to become unresponsive

                                  26   to users’ touch inputs.” Dkt. No. 172 ¶ 43. Plaintiffs allege that a defect in the iPhones’ external

                                  27   casing causes this touchscreen malfunction. Id. ¶ 45. According to plaintiffs, the logic board

                                  28   inside the iPhones contains two touchscreen controller chips that are responsible for converting
                                   1   touches on the touchscreen into actions in Apple’s iPhone software. Id. ¶¶ 48-49. These

                                   2   touchscreen controller chips are soldered to the logic board via a number of small solder balls. Id.

                                   3   ¶ 52. Because the external casing is insufficient to protect the iPhones’ internal components from

                                   4   strain, bending of the iPhone during normal use causes the connections between the touchscreen

                                   5   controller chips and the logic board to crack. Id. ¶¶ 51-52. Disruption of the electrical

                                   6   connectivity between the touchscreen controller chips and the logic board interferes with the

                                   7   iPhones’ ability to recognize when a user is touching the screen and to respond to the user’s

                                   8   commands. Id. ¶¶ 53-56. See also Dkt. No. 226 at 2. The parties refer to the touchscreen

                                   9   malfunction that results from these series of events as the “touchscreen defect.” See Dkt. No. 272

                                  10   at 1.

                                  11            Following motions practice, five claims survived dismissal: (1) a Colorado Consumer

                                  12   Protection Act claim, (2) a Florida Deceptive and Unfair Trade Practices Act claim, (3) an Illinois
Northern District of California
 United States District Court




                                  13   Consumer Fraud and Deceptive Trade Practices Act claim, (4) a Texas Deceptive Trade Practices

                                  14   Act claim, and (5) a Washington Consumer Protection Act claim. For each of these claims,

                                  15   plaintiffs rely on a fraudulent omissions theory of liability—namely, that Apple concealed and

                                  16   failed to disclose the touchscreen defect in the iPhone 6 and iPhone 6 Plus, causing consumers to

                                  17   pay more for the iPhones than they otherwise would have. Dkt. No. 103 at 24-25; Dkt. No. 226 at

                                  18   35-36.

                                  19            B.     Status of Discovery
                                  20            On August 4, 2017, Judge Koh set a schedule that included a May 25, 2018 fact discovery

                                  21   cutoff in this case. Dkt. No. 109. On May 8, 2018, Judge Koh denied plaintiffs’ motion for class

                                  22   certification. Dkt. No. 226. Plaintiffs petitioned the Ninth Circuit for permission to appeal the

                                  23   class certification order, and on May 23, 2018, two days before the close of fact discovery, Judge

                                  24   Koh stayed the case pending the Ninth Circuit’s ruling on that petition. Dkt. Nos. 235, 236.

                                  25            After plaintiffs voluntarily dismissed their petition, Judge Koh reopened the case and set a

                                  26   new schedule that preserved the time remaining for fact discovery in the original schedule with a

                                  27   new fact discovery cutoff of November 2, 2018. Dkt. No. 268. The parties filed a joint discovery

                                  28   dispute letter on November 9, 2018, seven days after the new fact discovery cutoff, as permitted
                                                                                          2
                                   1   by Civil Local Rule 37-3.

                                   2          Fact discovery in this case is complete, save for the discovery in dispute in the matter

                                   3   before the Court.

                                   4          C.      Prior Discovery Dispute
                                   5          On November 29, 2017 the parties filed Discovery Dispute Joint Report #2 before

                                   6   Magistrate Judge Lloyd. Dkt. No. 152. At that point, plaintiffs had served their First Set of

                                   7   Requests for Production of Documents and a Rule 30(b)(6) notice for the deposition of Apple.

                                   8   Dkt. Nos. 152-1, 152-2. As plaintiffs explained in their November 29, 2017 submission, they

                                   9   originally sought discovery of “all documents related to the iPhones bending and flexing.” Dkt.

                                  10   No. 152 at 5. However, plaintiffs moved to compel a narrower scope of discovery: all documents

                                  11   related to Apple’s September 25, 2014 “BendGate” press release and Rule 30(b)(6) deposition

                                  12   testimony regarding that same subject matter.1 Id.
Northern District of California
 United States District Court




                                  13          Judge Lloyd granted plaintiffs’ motion to compel and ordered Apple to produce “all

                                  14   documents related to (including leading up to) the BendGate press release, including without

                                  15   limitation all ESI, reports, memos, meeting minutes, studies, discussion points, and drafts of the

                                  16   press release.” Judge Lloyd also ordered Apple to provide a corporate designee to testify about

                                  17   this production. Dkt. No. 164 at 2.

                                  18          D.      Current Discovery Dispute
                                  19          Plaintiffs now move to compel complete discovery from Apple with respect to the

                                  20   following document requests and interrogatories:

                                  21          First Set of Requests for Production (“RFP (First)”):

                                  22          5.      All documents that refer to, discuss or analyze, in whole or in part, any component
                                              of the external casing of the iPhones, including documents regarding the external casing
                                  23
                                              bending, flexing, or twisting.
                                  24

                                  25

                                  26
                                       1
                                         “BendGate” is the term the media gave to widespread user complaints about the bending of the
                                       iPhone 6 and iPhone 6 Plus shortly after its release. See Dkt. No. 172, ¶ 54. Apple issued a press
                                  27   release on September 25, 2014 denying that the iPhones had a bending problem. Id., ¶ 79.
                                       Plaintiffs originally claimed that this press release included affirmative misrepresentations, but the
                                  28   Court found as a matter of law that the press release contained no actionable misrepresentations.
                                       Dkt. No. 103 at 19-24.
                                                                                           3
                                              15.     All documents that constitute, refer to, discuss or analyze, in whole or in part, any
                                   1          testing of the iPhones, including, but not limited to quality control, performance testing,
                                   2          pre-production testing, design failure mode and effects analysis, failure mode and effects
                                              analysis, failure mode and effects management, fault tree analysis, Ishikawa diagrams, as
                                   3          well as any remedial efforts referred to, discussed, or analyzed as a result of such testing
                                              whether adopted by defendant or not.
                                   4
                                              18.     All documents that refer to, discuss or analyze, in whole or in part, any potential or
                                   5          actual changes, revisions, or modifications made to the iPhones, whether contemplated in
                                   6          the iPhones or in successive versions or releases of the iPhones.

                                   7          29.     All documents that constitute, refer to, discuss or analyze, in whole or in part, any
                                              complaints, from any source, relating to the external casing of the iPhones bending,
                                   8          flexing, twisting, or otherwise deviating from your manufacturing and/or design
                                              specifications.
                                   9
                                              34.     All documents that constitute, refer to, discuss or analyze, in whole or in part, your
                                  10          response to any complaints from any source regarding iPhones with external casing that []
                                  11          bent, flexed, twisted, or otherwise deviated from your manufacturing and/or design
                                              specifications.
                                  12
Northern District of California




                                              36.     All documents that constitute, refer to, discuss or analyze, in whole or in part,
 United States District Court




                                  13          standard operating procedures related to the external casing of the iPhones bending,
                                              flexing, twisting, or otherwise deviating from your manufacturing and/or design
                                  14          specifications.
                                  15          37.     All communications between you and your authorized stores, repair centers, or
                                  16          other field locations regarding iPhones with external casing that may bend, flex, twist, or
                                              otherwise deviate from your manufacturing and/or design specifications.
                                  17
                                              46.    All reports related to investigations of potential failures, defects, or other problems
                                  18          with the iPhones, including any draft(s).2
                                  19          49.    All documents exchanged between defendant and any third parties relating to the
                                              external casing of the iPhones bending, flexing, twisting, or otherwise deviating from your
                                  20
                                              manufacturing and/or design specifications.
                                  21
                                              Third Set of Requests for Production (“RFP (Third)”):
                                  22
                                              6.     All documents related to the rate at which customers drop, or may drop, the
                                  23          iPhones compared or contrasted to the rates consumers dropped the iPhone 5 series of
                                              smartphones.
                                  24
                                              7.      All documents related to the rate at which customers drop, or may drop, the iPhone
                                  25
                                              6s series of smartphones compared to the rate at which customers dropped the iPhones.
                                  26
                                  27

                                  28
                                       2
                                         At the hearing, plaintiffs’ counsel clarified that plaintiffs move to compel documents responsive
                                       to Request for Production No. 46 (not 59).
                                                                                            4
                                              8.    All documents reflecting field failure projections or estimates related to bent and/or
                                   1          deformed enclosures for the iPhones.
                                   2
                                              9.      All documents related to the effect of the external casing of the iPhones bending,
                                   3          twisting, and/or flexing on any of the internal hardware components of the iPhones.

                                   4          First Set of Interrogatories:
                                   5          2.     State the number of complaints, warranty claims, and inquiries regarding the
                                   6          external casing of the iPhones bending, flexing, twisting, or otherwise deviating from your
                                              manufacturing and/or design specifications that you have received.
                                   7
                                       Dkt. No. 272-1.
                                   8
                                              Apple says that it has already produced all documents and information regarding the
                                   9
                                       touchscreen defect, including documents and information that concerning the relationship between
                                  10
                                       the bending, twisting and flexing of the casing and the touchscreen defect. In addition, Apple says
                                  11
                                       that it has produced documents and information, regardless of whether they are directly related to
                                  12
Northern District of California




                                       the touchscreen defect, including: (1) all pre-release design and testing document analyzing the
 United States District Court




                                  13
                                       aluminum enclosure; (2) Apple’s September 25, 2014 statement about the aluminum enclosure, as
                                  14
                                       well as all documents related to (including leading up to) that statement; and (3) testimony from
                                  15
                                       witnesses, including Rule 30(b)(6) witnesses, on topics related to the aluminum enclosure’s
                                  16
                                       design, development, materials, testing, durability, strength, and proposed and actual design
                                  17
                                       changes. Dkt. No. 272 at 6-7.
                                  18
                                              Plaintiffs do not dispute Apple’s representations about the discovery it has already
                                  19
                                       provided. Rather, plaintiffs say that Apple should produce all documents responsive to the
                                  20
                                       requests at issue, including post-release documents and information that relate to the bending,
                                  21
                                       twisting, or flexing of the iPhone 6 and iPhone 6 Plus, even if that material does not refer to the
                                  22
                                       touchscreen defect or to the mechanisms that allegedly lead to the touchscreen defect.
                                  23
                                       II.    DISCUSSION
                                  24
                                              This dispute principally requires the Court to consider whether plaintiffs’ discovery
                                  25
                                       requests meet the relevance and proportionality requirements of Rule 26 (b)(1). In their joint
                                  26
                                       submission, the parties did not separately address the merits of specific requests for discovery. At
                                  27
                                       the hearing, plaintiffs explained how the requests might be grouped, but their arguments for
                                  28
                                                                                         5
                                   1   compelling Apple’s production of documents and information, and Apple’s arguments in

                                   2   opposition, do not distinguish between different requests or categories of requests.

                                   3          In evaluating plaintiffs’ motion to compel, the Court considers three categories of

                                   4   discovery requests to Apple:

                                   5          1. Requests seeking all documents and information relating to any defect in the iPhone 6

                                   6               and iPhone 6 Plus;

                                   7          2. Requests seeking all documents and information relating to any bending, twisting or

                                   8               flexing of the iPhone 6 and iPhone 6 Plus casing; and

                                   9          3. Requests seeking documents relating to Apple’s defenses.

                                  10   In addition, the Court takes into account the parties’ prior discovery dispute before Judge Lloyd

                                  11   and the resolution of that dispute.

                                  12          A.      Documents and Information Not Limited to Bending, Twisting or Flexing of
Northern District of California
 United States District Court




                                                      the iPhone Casing
                                  13
                                              Several of plaintiffs’ requests seek discovery that is not tethered to the bending, twisting or
                                  14
                                       flexing of the iPhone casing, let alone to the touchscreen defect. For example, RFP (First) No. 15
                                  15
                                       seeks documents reflecting “all testing” and RFP (First) No. 18 seeks “all changes, revisions, or
                                  16
                                       modifications” to the iPhones regardless of whether they have anything to do with the touchscreen
                                  17
                                       malfunction. These discovery requests do not seek relevant information, and the extremely broad
                                  18
                                       scope of the requests is wholly unsupported. Moreover, Apple has represented that searching for
                                  19
                                       the additional material encompasses by such requests would be time consuming and expensive.
                                  20
                                       Such discovery is neither relevant nor proportional to the needs of the case.
                                  21
                                              Accordingly, the Court denies plaintiffs motion to compel with respect to the following
                                  22
                                       requests or portions of requests:
                                  23
                                              •    RFP (First) No. 5: All documents that refer to, discuss or analyze, in whole or in part,
                                  24
                                                   any component of the external casing of the iPhones . . .
                                  25
                                              •    RFP (First) No. 15: All documents that constitute, refer to, discuss or analyze, in
                                  26               whole or in part, any testing of the iPhones, including, but not limited to quality
                                                   control, performance testing, pre-production testing, design failure mode and effects
                                  27               analysis, failure mode and effects analysis, failure mode and effects management, fault
                                                   tree analysis, Ishikawa diagrams, as well as any remedial efforts referred to, discussed,
                                  28               or analyzed as a result of such testing whether adopted by defendant or not.
                                                                                          6
                                              •    RFP (First) No. 18: All documents that refer to, discuss or analyze, in whole or in part,
                                   1
                                                   any potential or actual changes, revisions, or modifications made to the iPhones,
                                   2               whether contemplated in the iPhones or in successive versions or releases of the
                                                   iPhones.
                                   3
                                              •    RFP (First) No. 29: All documents that constitute, refer to, discuss or analyze, in
                                   4               whole or in part, any complaints, from any source, relating to the external casing of the
                                                   iPhones . . . otherwise deviating from your manufacturing and/or design specifications.
                                   5

                                   6          •    RFP (First) No. 34: All documents that constitute, refer to, discuss or analyze, in
                                                   whole or in part, your response to any complaints from any source regarding iPhones
                                   7               with external casing that . . . otherwise deviated from your manufacturing and/or
                                                   design specifications.
                                   8
                                              •    RFP (First) No. 36: All documents that constitute, refer to, discuss or analyze, in
                                   9               whole or in part, standard operating procedures related to the external casing of the
                                  10               iPhones . . . otherwise deviating from your manufacturing and/or design specifications.

                                  11          •    RFP (First) No. 37: All communications between you and your authorized stores,
                                                   repair centers, or other field locations regarding iPhones with external casing that may
                                  12               . . . otherwise deviate from your manufacturing and/or design specifications.
Northern District of California
 United States District Court




                                  13          •    RFP (First) No. 46: All reports related to investigations of potential failures, defects,
                                                   or other problems with the iPhones, including any draft(s).
                                  14

                                  15          •    RFP (First) No. 49: All documents exchanged between defendant and any third parties
                                                   relating to the external casing of the iPhones . . . otherwise deviating from your
                                  16               manufacturing and/or design specifications.

                                  17          •    Interrogatory No. 2: State the number of complaints, warranty claims, and inquiries
                                                   regarding the external casing of the iPhones . . . otherwise deviating from your
                                  18               manufacturing and/or design specifications that you have received.
                                  19          B.      Post-Release Documents and Information Concerning Bending, Twisting or
                                                      Flexing of the Casing
                                  20
                                              The parties’ vigorously debate whether Apple should be required to produce all post-
                                  21
                                       release responsive documents and information relating to bending, twisting, or flexing of the
                                  22
                                       iPhones’ external casing, regardless of whether that material concerns the touchscreen defect or to
                                  23
                                       the mechanisms that allegedly lead to the touchscreen defect. Plaintiffs argue that this discovery
                                  24
                                       may reveal whether Apple knew or should have known that distortions of the external casing
                                  25
                                       would cause damage to the internal components of the iPhone, which would then cause the
                                  26
                                       touchscreen to malfunction. Apple objects that the discovery is too attenuated from the
                                  27
                                       touchscreen defect at issue in the case, and constitutes an impermissible fishing expedition.
                                  28
                                                                                          7
                                   1             Neither party briefed what standard or standards govern plaintiffs’ fraud by omission

                                   2   theory and what statements were fraudulently omitted from which representations, making it

                                   3   difficult for the Court to determine what discovery might be relevant to plaintiffs’ claims.

                                   4   However, the Court finds that Judge Koh’s discussion of plaintiffs’ fraud theory provides a useful

                                   5   guide to resolution of this discovery dispute.

                                   6             In her order granting in part and denying in part Apple’s motion to dismiss selected claims

                                   7   in plaintiffs’ third amended complaint, Judge Koh discussed the allegations that support plaintiffs’

                                   8   fraudulent omission claims. It is clear from this discussion that the fraud at issue is Apple’s

                                   9   knowledge of and failure to disclose that the iPhone’s touchscreen was defective, and not more

                                  10   generally that the iPhones’ casing may bend, twist, or flex. See Dkt. No. 103 at 26. And with

                                  11   respect to Apple’s knowledge, Judge Koh cited allegations concerning Apple’s pre-release

                                  12   durability testing and its pre-release decision to forego using a metal shield or underfill on the
Northern District of California
 United States District Court




                                  13   iPhone 6 and iPhone 6 Plus, even though prior versions of the iPhone had included this additional

                                  14   support, as well as early consumer reports of problems with the touchscreen. See id. at 27-28.

                                  15   From this discussion, the Court concludes that discovery of Apple’s pre-release design and testing

                                  16   relating to the possible bending, twisting, or flexing of the iPhones’ casing is relevant plaintiffs’

                                  17   theory of the case, even if that pre-release design and testing did not specifically refer to defects

                                  18   with the touchscreen. Such discovery tracks the allegations of the operative complaint, and

                                  19   specifically the allegations addressing Apple’s knowledge of the touchscreen defect.

                                  20             The same cannot be said for post-release design and testing documents that only generally

                                  21   concern the durability of the casing, but not the touchscreen defect. Given that the touchscreen

                                  22   defect manifested itself (both to Apple and to the public) soon after the release of the iPhone 6 and

                                  23   iPhone 6 Plus, that defect and the mechanisms alleged to cause the defect, should define the scope

                                  24   of relevant discovery, including the scope of discovery directed to Apple’s knowledge of the

                                  25   defect.

                                  26             The Court understands that Apple has already produced all responsive pre-release

                                  27   documents relating to the design and testing of the iPhone 6 and iPhone 6 Plus casing, in

                                  28   compliance with Judge Lloyd’s December 14, 2017 order (Dkt. No. 164). See Dkt. No. 272 at 6.
                                                                                          8
                                   1   In addition, the Court understands that Apple has already produced all post-release responsive

                                   2   documents and information that relate to the bending, twisting, or flexing of the iPhone 6 and

                                   3   iPhone 6 Plus to the extent they concern the touchscreen defect or the mechanisms that lead to the

                                   4   touchscreen defect, including the disruption of the connections between the touchscreen controller

                                   5   chip and the logic board. See id. at 6-7. If such productions have not been made, Apple must

                                   6   produce all such responsive material now.

                                   7          The broader discovery plaintiffs’ seek is not directly related to the claims and defenses

                                   8   actually in dispute, and while the Court appreciates plaintiffs’ thesis that a broader scope of

                                   9   discovery might yield additional support for plaintiffs’ argument that Apple should have known its

                                  10   iPhones would suffer a touchscreen defect, the sheer breadth of plaintiffs’ requests and their delay

                                  11   in moving to compel this discovery weigh strongly against the relief they seek.

                                  12          The Court recognizes that plaintiffs’ motion is technically timely, but it is also very late in
Northern District of California
 United States District Court




                                  13   the discovery period. Moreover, it appears that plaintiffs compromised on much of the discovery

                                  14   they now seek to compel as part of their proposed resolution of the discovery dispute briefed to

                                  15   and resolved by Judge Lloyd. See Dkt. No. 152 at 6 (“Plaintiffs’ original position was to move to

                                  16   compel all documents related to the iPhones bending and flexing. Plaintiffs have since narrowed

                                  17   this to only ‘BendGate.’”). They now seek to regain ground they arguably gave up to resolve an

                                  18   earlier dispute. This too weighs against the relief plaintiffs seek.

                                  19          Accordingly, the Court denies plaintiffs’ motion to compel discovery with respect to all

                                  20   other aspects of RFP (First) Nos. 5, 29, 34, 36, 37 and 49, and RFP (Third) Nos. 8 and 9, and

                                  21   Interrogatory No. 2.

                                  22          C.      Documents and Information Concerning Apple’s Defenses
                                  23          Plaintiffs seek production of documents responsive to RFP (Third) Nos. 6 and 7. These

                                  24   document requests seek relevant information about Apple’s primary defense, which is that the

                                  25   touchscreen defect is caused by users dropping their iPhones and not by the bending, twisting, or

                                  26   flexing of the casing. Apple represented at the hearing that it has produced all responsive

                                  27   documents that compare or contrast the drop rates of the iPhone 5 and the iPhone 6s on the one

                                  28   hand, and the iPhone 6 and iPhone 6 Plus on the other hand. Assuming Apple has produced these
                                                                                          9
                                   1   responsive documents, plaintiffs are entitled to no further production. If Apple has not produced

                                   2   all responsive documents it shall produce them now.

                                   3   III.   CONCLUSION
                                   4          In summary, with respect to RFP (First) Nos. 5, 29, 34, 36, 37 and 49, and RFP (Third)

                                   5   Nos. 8 and 9, and Interrogatory No. 2, the Court orders Apple to produce all pre-release

                                   6   documents and information relating to the design and testing of the iPhone 6 and iPhone 6 Plus

                                   7   casing, and all post-release documents and information that relate to the bending, twisting, or

                                   8   flexing of the iPhone 6 and iPhone 6 Plus to the extent they concern the touchscreen defect or the

                                   9   mechanisms that lead to the touchscreen defect, including the disruption of the connections

                                  10   between the touchscreen controller chip and the logic board. The Court also orders Apple to

                                  11   produce all documents responsive to RFP (Third) Nos. 6 and 7.

                                  12          To the extent Apple has not already made these productions, it shall do so no later than
Northern District of California
 United States District Court




                                  13   December 14, 2018.

                                  14          Plaintiffs’ motion to compel is denied in all other respects.

                                  15          IT IS SO ORDERED.

                                  16   Dated: November 26, 2018

                                  17

                                  18
                                                                                                    VIRGINIA K. DEMARCHI
                                  19                                                                United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        10
